 2
 3
 4                                   UNITED STATES DISTRICT COURT

 5                                  NORTHERN DISTRICT OF CALIFORNIA

 6
 7     In re M ICHAEL L. OVERTON, C47370,                   Case No.   J 9-cv-07158-CRB     (PR)

 8                     Plaintiff.
                                                            ORDER OF DISMISSAL
 9
10                                                          (ECF No. 3)

ll

12            On October 30, 2019, the clerk filed as a new prisoner action a letter from plaintiff

13   complaining of various irregularities in connection w ith a civil case settlement, among other

14   things. On that same date, the court notified plaintiff in w riting that the actio n was deficient

15   because he did not pay the requisite filing fee or, instead, submit a signed and completed court-

16   approved in forma pauperis (IFP) application. Plaintiff was advised that failure to file the

17   requested items within 28 days would result in dismi ssal of this action.

18            More than 28 days have elapsed; however, plaintiff has not provided the court with the

19   requisite items or sought an extension of time to do so. The action is DISMISSED without

20   prejudice.

21            The clerk is instructed to terminate a ll pending motions (see, e.g., ECF No. 3) as moot and

     close the file.
22
              IT IS SO ORDERED.
23

24   Dated:    12/17/2019

25
                                                       C ARLES R. BREY
26                                                     United States District Judge

27

28
